Citation Nr: 0433079	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for myxosarcoma of right 
arm, status post-amputation, as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Board Hearing in October 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the case file.


FINDINGS OF FACT

1.  The veteran is diagnosed with myxosarcoma of the right 
forearm, which necessitated amputation.

2.  The evidence of record shows the veteran was not 
radiation-exposed, as defined by applicable regulation, 
during his active service.

3.  The evidence of record does not show the veteran to have 
otherwise been exposed to radiation during his active 
service.

4.  The service medical records (SMRs) do not reflect any 
entry to the effect that the veteran's Air Force Specialty 
Code (AFSC) AFSC exposed him to radiation, nor do the SMRs 
reflect any entries for complaints, findings, or treatment 
for, any malignant tumor.

5.  The veteran's myxosarcoma manifested five years or more 
after his discharge from active service.

6.  The evidence of record does not show myxosarcoma of the 
right arm to have been caused or made worse by active 
military service.


CONCLUSION OF LAW

Myxosarcoma of the right arm was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.311 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in April 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had obtained his SMRs and 
private treatment records earlier identified by the veteran, 
and that the RO would obtain any other private treatment 
records he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter also informed the veteran to provide the RO copies of 
any private treatment records in his possession, which the 
Board construes as reasonably informing him to submit any 
evidence in his possession.  In a separate letter dated in 
April 2001 (radiation letter), the RO informed the veteran of 
the specific procedures used to develop and adjudicate claims 
based on exposure to radiation.  The radiation letter asked 
the veteran to submit specific evidence which would assist in 
deciding his claim.

The Board finds that the letter and the radiation letter meet 
the notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) 
(West 2002); Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel 1-2004 (February 24, 
2004); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained or requested 
all of the veteran's relevant military records, the private 
treatment records identified by him, and endeavored to 
accomplish the specific development set forth in 38 C.F.R. 
§ 3.311 for claimed radiation exposure.  The Board notes an 
assertion by the veteran in the case file that he should not 
be denied a benefit solely because another Federal agency did 
not respond to the RO.  The Board further notes that the 
agency in question did eventually respond to the RO's 
inquiry.  Moreover, as explained in the Analysis section of 
this document, the Board finds that the evidence of record 
presents no basis on which to refer the case to the Under 
Secretary of Health for a dose estimate and further referral 
to the Under Secretary for Benefits.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2004).



Factual background.

The basis of the veteran's claim is his assertion that he was 
exposed to radiation during his active Air Force service via 
his performance of duty as an air policeman.  He asserts 
that, while assigned to Barksdale Air Force Base (AFB), 
Louisiana, his military duty required him to guard B-52 
bomber aircraft based at Barksdale.  The veteran does not 
allege any specific incident of exposure, whether by the 
release of radioactive material or otherwise.

The veteran's SMRs reflect no entries for complaints, 
findings, or treatment for, tumors.  A June 1962 Hearing 
Conservation Data document in the SMRs reflects that the 
veteran performed duty on the flight line at Barksdale AFB.  
The SMRs do not reflect a flagging of the veteran's records 
which would indicate that he was monitored for exposure to 
radiation.

The September 1965 Report of Medical Examination for 
Discharge reflects that all areas were assessed as normal, as 
well as a notation that the veteran denied all significant 
medical or surgical history.  The veteran's DD 214 reflects 
his AFSC as Air Policeman.  The RO requested the National 
Personnel Records Center (NPRC) to provide the veteran's 
military personnel records and the DD Form 1141, Record of 
Exposure To Radiation.  The NPRC advised that no DD From 1141 
was of record for the veteran and, in a subsequent reply, 
advised that no personnel records could be located.

Private treatment records of M.L., MD, reflect a September 
1982 Discharge Summary which noted that the veteran first 
observed a lump in the right forearm in 1977.  A biopsy in 
July 1980 revealed myxosarcoma.

A September 2000 private report of a another M.L., MD, and 
oncologist, reflects that the veteran required amputation of 
the right arm above the elbow in February 2000 to control his 
sarcoma.  Dr. L also related the veteran's reported history 
of his having guarded areas which contained radioactive 
materials during active service and the fact that exposure to 
radiation is a known risk factor for sarcoma.  Dr. L opined 
that, if in fact the veteran experienced significant 
radiation exposure, it may have contributed to the 
development of the veteran's sarcoma.  Dr. L proffered no 
further opinion as to the etiology of the veteran's 
myxosarcoma.

In a letter dated in April 2001, the veteran described his 
duties while in the Air Force.  He related that he worked 8-
hour shifts guarding armed B-52 bombers, which entailed 
walking within feet of the aircraft.  He claimed ignorance as 
to the type radiation he was exposed to, and he related that 
asking questions would have caused him to be viewed as 
suspicious.  The veteran also related that, also at Barksdale 
AFB during the Bay of Pigs incident, he guarded missile silos 
which housed nuclear-armed intercontinental ballistic 
missiles.  The veteran related that he did not know what type 
radiation he was exposed to and perhaps VA could find out.
In another letter dated in April 2001, the veteran related 
that he was aware of two other men who were stationed at 
Barksdale AFB and died of cancer.

In a letter received by the RO in January 2004, the Air Force 
Medical Operation Agency advised that the Air Force Master 
Radiation Exposure Registry contained no record of external 
or internal occupational radiation exposure data in the 
registry as concerned the veteran.  The letter advised that 
the central registry contained data dated back to 1947 but 
cautioned that documented exposure in "earlier days" were 
maintained at the base or unit level or in the individual 
health records. 

In his notice of disagreement, the veteran related that he 
was issued "photo badges for radiation," and they were 
turned in periodically.  In his July 2004 substantive appeal, 
the veteran asserts that there is no argument that his 
sarcoma is the result of radiation exposure, and the only 
question is whether he was exposed to radiation while at 
Barksdale AFB.  The veteran asserts that the Air Force has no 
record of his being exposed to radiation because he and all 
other personnel were told there was no need for concern, 
despite the signs which warned of radioactive materials.  The 
veteran then posits that, unless VA can prove that there was 
no radiation at Barksdale AFB, then he prevails on the basis 
of reasonable doubt.

At the October 2004 Hearing, the veteran repeated the 
assertions made in his written assertions.  The veteran also 
related that his physician informed him that there is a 15-
year incubation period for his form of cancer.  His wife 
testified that the veteran guarded B-52s while in active 
service.  The veteran's representative also asserted that in 
the absence of proof that the veteran was not at a site of 
radiation exposure, his exposure must be conceded.

Analysis.

Service connection for a radiogenic disease may be 
established in four ways.  First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of 21 types of cancer, it is 
presumed that the disease was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a 
veteran was exposed in service to ionizing radiation and, 
after service, developed any cancer within a period specified 
for each by law, then the claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Fourth, inasmuch as statutory and regulatory 
provisions regarding service connection for radiogenic 
diseases do not operate to exclude the traditional (direct 
incurrence) approach, service connection may be established 
based on medical evidence of a current disease etiologically 
related to events, including radiation exposure, in service.  
38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); see 
also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997).

As to the third method of establishing service connection, 
sarcoma is a form of cancer, so it is a radiogenic disease 
under the provisions of 38 C.F.R. § 3.311. However, the 
regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  The 
Board noted above that the RO followed the development 
procedures of 38 C.F.R. § 3.311 to the extent possible.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

First, there is no dispute that the veteran does not meet the 
requirements for service connection on a presumptive basis, 
as he was not a radiation-exposed veteran as defined by 
regulation, and his cancer is not among those listed for 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.309(d).  Thus, the veteran's claim must be assessed on a 
direct basis under the development procedures of 38 C.F.R. 
§ 3.311.

Second, the Board will dispel an apparent misunderstanding by 
the veteran and his representative as to the content and 
application of the pertinent regulation.  As concerns the 
veteran's mistaken assertion in his substantive appeal, he 
does not prevail in the absence of definitive proof that he 
was not exposed to radiation.  A reasonable doubt, where 
applicable, materializes on the basis of the totality of the 
evidence both for and against a claim.  Speculation, 
conjecture, or unsubstantiated hypothesis is not evidence.  
As concerns the veteran's representative assertion at the 
Hearing that the veteran's presence at a radioactive site 
must be conceded in the absence of official records which 
exclude his presence, the Board notes that the representative 
misconstrues 38 C.F.R. § 3.311(a).  A careful reading of 
section 3.311(a)(4) reveals such a concession as applicable 
solely in cases described in 3.311(a)(2)(i) and (ii), which 
address nuclear atmospheric test preparation and Hiroshima 
and Nagasaki occupation claims.  Therefore, in light of the 
basis of the veteran's claim, he does not receive the benefit 
of "concession" that he was present at a radioactive site.

The Board also finds that while 38 C.F.R. § 3.311(a)(1) 
provides that only a contention of radiation exposure will 
trigger the applicable development procedures, read in its 
entirety, 38 C.F.R. § 3.311 does not mandate submission to 
the Under Secretary of Health for a dose estimate solely on 
the basis of a claim or allegation of radiation exposure.  
The applicable procedures dictate that step only after an 
initial review of the claim determines that the veteran was 
exposed to radiation.  38 C.F.R. § 3.311(b)(1).  A reasonable 
construction of a "determination" is that an assessment of 
available evidence is involved, as opposed to a mere 
assertion or contention.

The Board finds that the evidence of record does not show the 
veteran to have been exposed to radiation or that his sarcoma 
is otherwise etiologically linked to his active military 
service.  The evidence in favor of the veteran's claim is as 
follows: he is diagnosed with a radiogenic disease, 38 C.F.R. 
§ 3.311(b)(2)(i); it manifested five years or more after his 
active service, 3.311(b)(5)(iv); his military records reflect 
that he was an air policeman and he worked near or on the 
flight line; and, he was assigned to a base where B-52 bomber 
aircraft were based.  The Board notes that the official 
Department of Defense policy to neither confirm nor deny the 
presence of nuclear weapons at any specific location.  
Nonetheless, the Board also notes that, for many years, the 
role of the B-52 in the former Strategic Air Command's 
nuclear deterrence mission has been in the public domain.  
Thus, the Board will assess this claim on the assumption that 
nuclear weapons were in fact located at Barksdale AFB while 
the veteran was assigned there.

The Board deems Dr. L's opinion as neutral at best.  First, 
he limited his opinion to the general observation that 
sarcoma may be linked to radiation exposure and, assuming 
significant exposure, such exposure may have contributed to 
the veteran's.  Second, Dr. L's limited opinion was based 
solely on the veteran's reported history of exposure to 
radiation.  Restating a patient's oral history is not a valid 
medical opinion of etiology.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Dr. L did not opine as to any other 
potential etiological link between the veteran's sarcoma and 
his military service.  The Board attaches no materiality to 
the fact that the veteran knows of two other veterans 
formerly assigned to Barksdale AFB who died of cancer.  In 
the absence of medical evidence that there is etiological 
significance to their former location at Barksdale, such 
evidence is speculative at best.  Further, the veteran's 
personal assessment that his sarcoma is related to his active 
service also is immaterial, as there is no evidence that the 
veteran has special medical training.  Lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The evidence against the veteran is that: his records do not 
specifically confirm that his duties entailed guarding the 
aircraft in the close proximity he claims, though they do 
reflect duty on the flight line; there is no official 
documentation that his duties entailed the occupation hazard 
of radiation exposure; and, he claims no specific incident of 
exposure.  The veteran postulates that, since he allegedly 
worked in the vicinity of, or in close proximity to, nuclear 
armed aircraft and missiles, this automatically constitutes 
exposure to radiation.  But he has not produced or pointed to 
any evidence or informed treatise which supports a finding 
that nuclear weapons inherently emit radiation, even in an 
intact state.  Further, the Board is unaware of any such 
evidence.  As set forth above, the NPRC located no DD Form 
1141 in the veteran's records, the Air Force Master Radiation 
Exposure Registry had no record related to the veteran for 
exposure, and his SMRs reflect no notation that he was being 
monitored for exposure to radiation.  The only occupation 
hazard noted in his SMRs is noise from the flight line.  The 
Board deems it highly doubtful that the responsible 
authorities at Barksdale AFB would have allowed this 
oversight for a known radiation hazard.  As such, the Board 
finds that the evidence of record does not show the veteran 
to have been exposed to radiation during his active service.  
The fact that there were notice signs indicating the presence 
of nuclear weapons does not mean that radiation was being 
emitted from those weapons.  As noted, no such evidence has 
been submitted and the Board is otherwise unaware of any such 
evidence.

In light of the factors set forth above, the Board finds that 
the evidence is not in equipoise but preponderates against a 
finding of service connection, either on a presumptive or 
direct basis.  38 C.F.R. §§ 3.102, 3.303, 3.311.


ORDER

Entitlement to service connection for myxosarcoma of the 
right forearm due to radiation exposure is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



